     Case 2:21-cv-03306-BMC Document 1 Filed 06/11/21 Page 1 of 17 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK

TOWN OF ISLIP, NEW YORK,

                       Plaintiff,

v.

3M COMPANY (f/k/a MINNESOTA MINING AND
MANUFACTURING CO.), TYCO FIRE PRODUCTS
L.P. Successor-In-Interest to the ANSUL COMPANY,
BUCKEYE FIRE EQUIPMENT COMPANY,
CHEMGUARD, INC., RAYTHEON TECHNOLOGIES
CORPORATION (f/k/a United Technologies                              Civil Action No. 2:21-cv-3306
Corporation), KIDDE-FENWAL, INC., CARRIER
GLOBAL CORPORATION, DYNEON LLC, AMEREX
CORPORATION, NATIONAL FOAM, INC., E.I. DU                           NOTICE OF REMOVAL
PONT DE NEMOURS AND COMPANY, THE
CHEMOURS COMPANY, THE CHEMOURS                                      JURY TRIAL DEMANDED
COMPANY FC, LLC, BASF CORPORATION,
DYNAX CORPORATION, CLARIANT
CORPORATION, ARCHROMA U.S., INC., ARKEMA
INC., DAIKIN AMERICA, INC., CHEMDESIGN
PRODUCTS INC., DEEPWATER CHEMICALS, INC.,
JOHN DOE “1” THROUGH “100”, JANE DOE “1”
THROUGH “100”, JOHN DOE CORPORATIONS “1”
THROUGH “100”, and OTHER JOHN DOE ENTITIES
“1” THROUGH “100”,

                       Defendants.

        Defendants Tyco Fire Products LP and Chemguard, Inc. (“Tyco and Chemguard”), by and

through undersigned counsel, hereby give notice of the removal of this action, pursuant to 28

U.S.C. §§ 1442(a)(1) and 1446, from the Supreme Court for the State of New York, Suffolk

County, to the United States District Court for the Eastern District of New York. As grounds for

removal, Tyco and Chemguard allege as follows on personal knowledge as to their own conduct

and status and on information and belief as to all other matters:




                                                 1
  Case 2:21-cv-03306-BMC Document 1 Filed 06/11/21 Page 2 of 17 PageID #: 2




                                 PRELIMINARY STATEMENT

       1.      Plaintiff Town of Islip seeks to hold Tyco and Chemguard and certain other

Defendants liable based on their alleged conduct in designing, manufacturing, and/or selling

aqueous film-forming foams (“AFFF”) that Plaintiff alleges was used at an airport owned and

operated by Plaintiff, thereby contaminating the airport and surrounding sites that the Plaintiff

owns or leases.

       2.         Specifically, Plaintiff alleges that per- and polyfluoroalkyl substances (“PFAS”),

including perfluorooctanoic acid (“PFOA”) and perfluorooctane sulfonic acid (“PFOS”), were

contained in Defendants’ AFFF and that these substances caused contamination of the

environment in and around Plaintiff’s airport, including soil and groundwater.

       3.      “Part 139” civilian airports are a plausible source of the AFFF that has allegedly

caused Plaintiff’s injuries.    Part 139 airports are required by law to stock and use AFFF

manufactured by a select group of suppliers (including Tyco and Chemguard) whose products

appear on the Department of Defense (“DoD”) Qualified Products List for sale to the United States

military and others in accordance with the military’s rigorous specifications (“MilSpec AFFF”).

Under the federal “government contractor” defense recognized in Boyle v. United Technologies

Corp., 487 U.S. 500 (1988), Tyco and Chemguard are immune to tort liability for their design and

manufacture of MilSpec AFFF and their provision of warnings for the product. Under the federal

officer removal statute, 28 U.S.C. § 1442, Tyco and Chemguard are entitled to remove this action

in order to have their federal defense adjudicated in a federal forum. See Papp v. Fore-Kast Sales

Co., 842 F.3d 805, 810–15 (3d Cir. 2016) (alterations in original). Such removal “fulfills the

federal officer removal statute’s purpose of protecting persons who, through contractual




                                                  2
  Case 2:21-cv-03306-BMC Document 1 Filed 06/11/21 Page 3 of 17 PageID #: 3




relationships with the Government, perform jobs that the Government otherwise would have

performed.” Isaacson v. Dow Chem. Co., 517 F.3d 129, 133 (2d Cir. 2008).

                                        BACKGROUND

        4.      This action was filed on May 10, 2021, in the Supreme Court for the State of New

York, Suffolk County, bearing Index No. 608716/2021 (Ex. A, Complaint). Venue is proper in

this Court pursuant to 28 U.S.C. §§ 112(c) and 1441(a) because the Supreme Court for the State

of New York, Suffolk County, is located within the Eastern District of New York.

        5.      Tyco and Chemguard accepted service of the Complaint on May 12, 2021. Tyco

and Chemguard are not aware of and have not been served with any other process, pleadings, or

orders in this action.

        6.      Tyco and Chemguard are not required to notify or obtain the consent of any other

Defendant in this action in order to remove Plaintiff’s action as a whole under § 1442(a)(1). See,

e.g., Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1253 (9th Cir. 2006); Linden v. Chase

Manhattan Corp., No. 99 Civ. 3970(LLS), 1999 WL 518836, at *1 (S.D.N.Y. July 21, 1999);

Torres v. CBS News, 854 F. Supp. 245, 246 n.2 (S.D.N.Y. 1994).

        7.      Plaintiff generally alleges that certain of the Defendants (the “AFFF Manufacturing

Defendants”), including Tyco and Chemguard, have developed, manufactured, marketed,

distributed, and/or sold AFFF products, which contain PFAS, including PFOS, PFOA, and/or their

precursors (Ex. A, Compl. ¶¶ Introductory Paragraph, 34, 120–121, 132). Plaintiff alleges that the

AFFF Manufacturing Defendants supplied and/or sold AFFF to MacArthur Airport, in

Ronkonkoma, New York, which Plaintiff has owned and operated since 1960, and that use and

storage of that AFFF caused contamination of environmental media, including soil and

groundwater at and around the Airport. (Id. ¶¶ 7–9, 138, 144–146, 152). Plaintiff alleges that



                                                 3
  Case 2:21-cv-03306-BMC Document 1 Filed 06/11/21 Page 4 of 17 PageID #: 4




suspected PFAS contamination from AFFF use and storage has caused the Airport to be classified

as a potential superfund site and that the Airport may be listed on the state’s Registry of Inactive

Hazardous Waste Disposal Sites. (Id. ¶¶ 148–153). Plaintiff further alleges that it owns properties

and/or is a tenant under long term leases for properties at and surrounding the Airport and that the

potential superfund site designation, possible addition to the state’s Registry, and detected PFAS

contamination have rendered the Plaintiff’s properties significantly depreciated due to liability

concerns and stigma, among other things. (Id. ¶¶ 154–155).

       8.      Plaintiff asserts claims for negligence (id. ¶¶ 157–165), strict liability –

ultrahazardous activity (id. ¶¶ 166–175), strict liability – defective design (id. ¶¶ 176–186), strict

products liability – failure to warn (id. ¶¶ 187–196), public nuisance (id. ¶¶ 197–203), trespass (id.

¶¶ 204–211), restitution/unjust enrichment (id. ¶¶ 212–216), and contribution (id. ¶¶ 217–222).

Plaintiff also seeks punitive damages (id. p. 34).

       9.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon counsel for Plaintiff and a copy is being filed with the Clerk of the Supreme Court for the

State of New York, Suffolk County.

       10.     By filing a Notice of Removal in this matter, Tyco and Chemguard do not waive

the rights of any Defendant to object to service of process, the sufficiency of process, jurisdiction

over the person, or venue; and Tyco and Chemguard specifically reserve the rights of all

Defendants to assert any defenses and/or objections to which they may be entitled.

       11.     Tyco and Chemguard reserve the right to amend or supplement this Notice of

Removal.




                                                  4
  Case 2:21-cv-03306-BMC Document 1 Filed 06/11/21 Page 5 of 17 PageID #: 5




                      REMOVAL IS PROPER UNDER THE FEDERAL
                      OFFICER REMOVAL STATUTE, 28 U.S.C. § 1442

        12.     Removal here is proper under the federal officer removal statutes, 28 U.S.C. §

1442(a)(1), which provides for removal of an action relating to a defendant’s acts undertaken at

the direction of a federal officer. Removal is appropriate under this provision where the removing

defendant establishes that: (a) it is a “person” within the meaning of the statute; (b) it acted under

federal authority; (c) there is a causal nexus between its actions, taken pursuant to a federal

officer’s directions, and plaintiff’s claims; and (d) it can assert a “colorable” federal defense. Papp,

842 F.3d at 812; cf. Mesa v. California, 489 U.S. 121, 124–25, 129–31, 133–35 (1989); Cuomo v.

Crane Co., 771 F.3d 113, 115 (2d Cir. 2014); Isaacson, 517 F.3d at 135; Durham, 445 F.3d at

1251.

        13.     Removal rights under the federal officer removal statute are much broader than

under the general removal statute, 28 U.S.C. § 1441. Suits against defendants acting on behalf of

federal officers “may be removed despite the nonfederal cast of the complaint; the federal-question

element is met if the defense depends on federal law.” Jefferson County v. Acker, 527 U.S. 423,

431 (1999). This is because § 1442 protects “the government’s need to provide a federal forum

for its officers and those who are ‘acting under’ a federal office.” Albrecht v. A.O. Smith Water

Prods., No. 11 Civ. 5990(BSJ), 2011 WL 5109532, at *3 (S.D.N.Y. Oct. 21, 2011) (citation

omitted).     This important federal policy “should not be frustrated by a narrow, grudging

interpretation of [§] 1442(a)(1).” Willingham v. Morgan, 395 U.S. 402, 407 (1969); see Durham,

445 F.3d at 1252. To the contrary, § 1442 as a whole must be “liberally construe[d]” in favor of

removal. Papp, 842 F.3d at 812 (alterations in original) (internal quotation marks omitted).

        14.     All requirements for removal under § 1442(a)(1) are satisfied where, as here, the

notice of removal alleges that the plaintiff’s injuries are caused at least in part by MilSpec AFFF.

                                                   5
     Case 2:21-cv-03306-BMC Document 1 Filed 06/11/21 Page 6 of 17 PageID #: 6




See, e.g., Nessel v. Chemguard, Inc., No. 1:20-cv-1080, 2021 WL 744683, at *3 (W.D. Mich. Jan.

6, 2021) (denying motion to remand in AFFF case against Tyco and Chemguard and other

manufacturers and holding that, notwithstanding plaintiffs’ assertion “that they do not seek

resolution of any claims related to MilSpec AFFF[,] . . . . Plaintiffs cannot decide what defense

Defendants might present”); Ayo v. 3M Co., No. 18-CV-0373(JS)(AYS), 2018 WL 4781145

(E.D.N.Y. Sept. 30, 2018) (denying motion to remand and finding that federal officer removal was

proper in a lawsuit against Tyco and Chemguard and other AFFF manufacturers). The court

overseeing the In re Aqueous Film-Forming Foams Products Liability Litigation multi-district

litigation has also found on multiple occasions that removal under § 1442 is proper where the

notice of removal alleges that plaintiffs’ injuries are caused, at least in part, by MilSpec AFFF.

See Order, In re AFFF Prods. Liab. Litig., MDL No. 2:18-mn-2873-RMG, ECF No. 103 (D.S.C.

May 24, 2019) (“MDL Order 1”), at 3–6; Order, In re AFFF Prods. Liab. Litig., MDL No. 2:18-

mn-2873-RMG, ECF No. 320 (D.S.C. Sept. 27, 2019) (“MDL Order 2”), at 3–5; Order, In re

AFFF Prods. Liab. Litig., MDL No. 2:18-mn-2873-RMG, ECF No. 325 (D.S.C. Oct. 1, 2019)

(“MDL Order 3”), at 3–6. Given its experience with the claims and defenses in AFFF litigation,

the MDL Court’s holdings clearly demonstrate that this case, too, has been properly removed to

federal court.1

A.      MilSpec AFFF

        15.       Since the 1960s, the United States military has used MilSpec AFFF on military

bases, airfields, and Navy ships—settings where fuel fires are inevitable and potentially

devastating—to train its personnel, put out fires, save lives, and protect property. Indeed, the



        1
       Following removal, Tyco and Chemguard intend to designate this action for transfer to
the MDL.

                                                6
  Case 2:21-cv-03306-BMC Document 1 Filed 06/11/21 Page 7 of 17 PageID #: 7




United States Naval Research Laboratory developed AFFF in response to catastrophic fires aboard

the aircraft carriers USS Forrestal in 1967 and USS Enterprise in 1969.2 Decades later, the Naval

Research Laboratory described the development of AFFF as “one of the most far-reaching benefits

to worldwide aviation safety.”3

       16.       The manufacture and sale of MilSpec AFFF is governed by rigorous military

specifications created and administered by Naval Sea Systems Command.                 The applicable

specification, Mil-F-24385, was first promulgated in 1969, and has been revised a number of times

since then.4 All MilSpec AFFF products must be qualified for listing on the applicable Qualified

Products List prior to military procurement. Prior to such listing, a manufacturer’s products are

examined, tested, and approved to be in conformance with specification requirements.5 The

MilSpec designates Naval Sea Systems Command as the agency responsible for applying these

criteria and determining whether AFFF products satisfy the MilSpec’s requirements. After a

product is added to the Qualified Products List, “[c]riteria for retention of qualification are applied

on a periodic basis to ensure continued integrity of the qualification status.”6 Naval Sea Systems

Command reserves the right to perform any of the quality assurance inspections set forth in the




       2
          See Press Release 71-09r, U.S. Naval Research Lab., Navy Researchers Apply Science
to Fire Fighting (Oct. 23, 2009), https://tinyurl.com/y2jq4q4w.
       3
          U.S. Navy, NRL/MR/1001-06-8951, The U.S. Naval Research Laboratory (1923–2005):
Fulfilling the Roosevelts’ Vision for American Naval Power 37 (2006) (“Fulfilling the Roosevelts’
Vision”), https://permanent.fdlp.gov/gpo125428/roosevelts.pdf.
       4
          The 1969 MilSpec and all its revisions and amendments through April 2020 are available
at https://tinyurl.com/yxwotjpg.
       5
            Dep’t of Defense SD-6, Provisions Governing Qualification 1 (Feb. 2014),
https://tinyurl.com/y5asm5bw.
       6
           Id.

                                                  7
  Case 2:21-cv-03306-BMC Document 1 Filed 06/11/21 Page 8 of 17 PageID #: 8




specification where such inspections are deemed necessary to ensure supplies and services

conform to prescribed requirements.

       17.      From its inception until very recently, the MilSpec included the express

requirement that MilSpec AFFF contain “fluorocarbon surfactants.” All fluorocarbon surfactants

are PFAS, and that category includes PFOA, PFOS, and their chemical precursors—the very

compounds at issue in the Complaint here. This requirement has been in force for virtually the

entire time period at issue in the Complaint.        In 2019 the MilSpec removed the modifier

“fluorocarbon” from “surfactants,” but it expressly states that “the DoD intends to acquire and use

AFFF with the lowest demonstrable concentrations of . . . PFOS and PFOA” “[i]n the short term.”

PFOA or PFOS are unavoidably present at some concentrations in fluorocarbon surfactants, and

the current MilSpec expressly contemplates that AFFF formulations will contain PFOA and PFOS

(subject to recently imposed limits).

       18.      So-called “Part 139” airports are those serving scheduled passenger flights by nine

passenger (or larger) aircraft or unscheduled passenger flights by 31 passenger (or larger) aircraft.

See 14 C.F.R. § 139.1 (2019). The federal government requires Part 139 airports to use MilSpec

AFFF. On July 8, 2004, the FAA issued Advisory Circular 150/5210-6D, which stated that “AFFF

agents [used by Part 139 airports] must meet the requirements of Mil-F-24385F.”7 Although the

preamble indicated that the circular was for guidance only, on February 8, 2006, the FAA issued

a CertAlert clarifying that the MilSpec AFFF requirement was, in fact, mandatory and that “[a]ny

AFFF purchased after July 1, 2006 by an airport operator certified under Part 139 must meet [Mil-

F-24385F].”8 The FAA explained:


       7
           See Advisory Circular 150/5210-6D at 4, Chapter 6, https://tinyurl.com/yxpk87ky.
       8
        See DOT/FAA/TC-14/22, Impact of Alternative Fuels Present in Airports on Aircraft
Rescue and Firefighting Response at 25-26 (Aug. 2014), https://tinyurl.com/rt35dgp.

                                                 8
  Case 2:21-cv-03306-BMC Document 1 Filed 06/11/21 Page 9 of 17 PageID #: 9




        There are several reasons for this requirement. First of all, AFFF has to be
        compatible when mixed. AFFF manufactured by different manufacturers, although
        meeting the UL 162 standard, may not be compatible. AFFF meeting the Military
        Specification will always be compatible with other Military Specification AFFF no
        matter the manufacturer. Second, AFFF meeting the military specification requires
        less agent than AFFF meeting UL 162 to extinguish the same size fire. Finally, the
        requirement to use Mil Spec is in concert with the National Fire Protection
        Association National Fire Code 403, paragraph 5.1.2.1.9

        19.        On September 1, 2016, the FAA issued a superseding CertAlert, which reiterated

that “Airport operators must ensure any AFFF purchased after July 1, 2006, meets Mil-Spec

standards.”10 Thus, from July 1, 2006 to present, airport operators holding an FAA Airport

Operating Certificate have been required to purchase MilSpec AFFF for use.

        20.        Plaintiff alleges that the purported contamination at and around its Airport was

caused by use and storage at the Airport of AFFF produced by the AFFF Manufacturing

Defendants. Plaintiff’s Airport is a federally-regulated Part 139 airport, and as such, is required

to use MilSpec AFFF. 11 MilSpec AFFF has been released into the environment at Plaintiff’s

Airport since at least 2006. In addition to the above-noted use and storage of MilSpec AFFF at

Plaintiff’s Airport, the Department of Defense has stored, used, and discharged MilSpec AFFF at

the Plaintiff’s Airport since at least 2007.12




        9
             Id.
        10
         Federal Aviation Administration, Cert Alert No. 16-05: Update on Mil-Spec Aqueous
Film Forming Foam (AFFF) at 2 (Sept. 1, 2016), https://tinyurl.com/ya5pvbkh.
        11
           See FAA Part 139 Airport Certification Status List (last updated Apr. 1, 2021), available
at https://www.faa.gov/airports/airport_safety/part139_cert/.
        12
         Third Am. Compl. ¶ 76, 78, 88–89, State of New York v. 3M Co. et al., No. 2:19-cv-02607-RMG,
ECF No. 45 (D.S.C. Jan. 8, 2021).

                                                   9
 Case 2:21-cv-03306-BMC Document 1 Filed 06/11/21 Page 10 of 17 PageID #: 10




B.     All the Requirements of 28 U.S.C. § 1442(a)(1) Are Satisfied

               1.      The “Person” Requirement Is Satisfied

       21.     The first requirement for removal under the federal officer removal statute is

satisfied here because Tyco and Chemguard (a limited partnership and corporation, respectively)

are “persons” under the statute. For purposes of § 1442(a)(1), the term “person” includes

“corporations, companies, associations, firms, [and] partnerships.” Papp, 842 F.3d at 812 (quoting

1 U.S.C. § 1); accord Bennett, 607 F.3d at 1085; Isaacson, 517 F.3d at 135–36.

               2.      The “Acting Under” Requirement Is Satisfied

       22.     The second requirement (“acting under” a federal officer) is satisfied when an entity

assists or helps carry out, the duties or tasks of a federal officer. Papp, 842 F.3d at 812. “The

words ‘acting under’ are to be interpreted broadly . . . .” Isaacson, 517 F.3d at 136 (citation

omitted). Federal courts “have explicitly rejected the notion that a defendant could only be ‘acting

under’ a federal officer if the complained of conduct was done at the specific behest of the federal

officer or agency.” Papp, 842 F.3d at 813.

       23.     The requirement of “acting under” federal office is met here because Plaintiff’s

claims, at least in part, challenge Tyco and Chemguard’s alleged conduct in providing vital

products “that, in the absence of Defendants, the Government would have had to produce itself.”

Isaacson, 517 F.3d at 137. MilSpec AFFF is a mission-critical military and aviation safety product

that, without the support of private contractors, the government would have to produce for itself.

See Ayo, 2018 WL 4781145, at *9 (describing MilSpec AFFF as a “mission-critical” and “life-

saving product” used by all branches of the U.S. armed forces and NATO members (internal

quotation marks omitted)); cf. Isaacson, 517 F.3d at 137. The Naval Research Laboratory states

that, “[a]lthough [it] was responsible for the original concepts and formulations, it was necessary

to elicit the aid of the chemical industry to synthesize the fluorinated intermediates and agents to

                                                10
 Case 2:21-cv-03306-BMC Document 1 Filed 06/11/21 Page 11 of 17 PageID #: 11




achieve improvements in formulations.”13 Accordingly, the military has long depended upon

outside contractors like Tyco and Chemguard to develop and supply AFFF. See Chemguard, 2021

WL 744683, at *3 (holding that Tyco and Chemguard and other AFFF manufacturers were “acting

under” a federal officer in connection with the manufacture and sale of MilSpec AFFF); Ayo, 2018

WL 4781145, at *8–9 (same); see also MDL Order 1, at 3–6 (finding that the “acting under”

requirement was satisfied because defendant demonstrated that it was manufacturing AFFF under

the guidance of the U.S. military); MDL Order 2, at 3–5 (same for AFFF used at Part 139 airport);

MDL Order 3, at 3–6 (same). If Tyco and Chemguard and other manufacturers did not provide

MilSpec AFFF for use at military bases and Part 139 airports, the government would have to

manufacture and supply the product itself.

       24.       In designing, manufacturing and supplying the MilSpec AFFF at issue, Tyco and

Chemguard acted under the direction and control of one or more federal officers. Specifically,

Tyco and Chemguard acted in accordance with detailed specifications, promulgated by Naval Sea

Systems Command, that govern AFFF formulation, performance, testing, storage, inspection,

packaging, and labeling. Further, the AFFF products in question were subject to various tests by

the United States Navy before and after being approved for use by the military and for inclusion

on the Qualified Products List maintained by the DoD.14

                 3.      The Causation Requirement Is Satisfied

       25.       The third requirement, that the defendant’s actions were taken “under color of

federal office . . . has come to be known as the causation requirement.” Isaacson, 517 F.3d at 137

(alteration, citation, and internal quotation marks omitted); accord Papp, 842 F.3d at 813. Like



       13
            Fulfilling the Roosevelts’ Vision, supra n.3, at 37.
       14
            See Dep’t of Defense, SD-6, supra n.5, at 1.

                                                  11
 Case 2:21-cv-03306-BMC Document 1 Filed 06/11/21 Page 12 of 17 PageID #: 12




the “acting under” requirement, “[t]he hurdle erected by this requirement is quite low.” Isaacson,

517 F.3d at 137.15 To show causation, a defendant need only establish that an act that allegedly

caused or contributed to the plaintiff’s injury occurred while the defendant was performing its

official duties. Isaacson, 517 F.3d at 137–38.

       26.     Here, the Plaintiff’s claims arise at least in part from Tyco and Chemguard’s

production and sale of AFFF manufactured to military specifications for use at Part 139 airports.

Plaintiff alleges that the use of PFAS in AFFF is the source of its injuries. Tyco and Chemguard

contend that the use of such chemicals in MilSpec AFFF was required by military specifications.

The conflict is apparent: MilSpec AFFF was developed by Tyco, Chemguard, and other

manufacturers to meet specifications established by the DoD. Military installations and Part 139

airports are required to employ MilSpec AFFF. The design choices Plaintiff is attempting to

impose via state tort law would create a conflict in which Tyco and Chemguard could not comply

with both the MilSpec and the purported state-prescribed duty of care. See Boyle, 487 U.S. at 509;

see also Ayo, 2018 WL 4781145, at *9 (“[T]here is evidence of a ‘casual connection’ between the

use of PFCs in AFFF and the design and manufacture of AFFF for the government.”); MDL Order

1, at 5–6 (“Here, [Plaintiff]’s claims arise out of use of AFFF products that it claims Tyco

manufactured and sold, and for which the U.S. military imposes MilSpec standards. The Court . .

. finds that the causation element of federal officer removal is satisfied here.”); MDL Order 2, at

5 (finding the causation element of federal officer removal satisfied where Tyco and Chemguard’s

AFFF products, “for which the military imposes MilSpec standards,” were used at several Part 139

airports); MDL Order 3, at 5–6 (same as to MilSpec AFFF used at a single airport).


       15
          The “acting under” and “under color of” prongs overlap. Both “are satisfied if the actions
subject to suit resulted directly from government specifications or direction.” Albrecht, 2011 WL
5109532, at *5.

                                                 12
 Case 2:21-cv-03306-BMC Document 1 Filed 06/11/21 Page 13 of 17 PageID #: 13




        27.     Here, Plaintiff’s purported injuries arise at least in part from MilSpec AFFF. The

causal connection between Plaintiff’s alleged injuries and Tyco and Chemguard’s actions under

color of federal office is clear. It is irrelevant that the Plaintiff does not expressly contend that it

has been injured by MilSpec AFFF.           Courts “credit Defendants’ theory of the case when

determining whether [the] causal connection exists.”          Isaacson, 517 F.3d at 137; see also

Chemguard, 2021 WL 744683, at *3 (noting that “Plaintiffs cannot decide what defense

Defendants might present”).

                4.      The “Colorable Federal Defense” Requirement Is Satisfied

        28.     The fourth requirement (“colorable federal defense”) is satisfied by Tyco and

Chemguard’s assertion of the government contractor defense.

        29.     At the removal stage, a defendant need only show that its government contractor

defense is colorable; that is, “that the defense was ‘legitimate and [could] reasonably be asserted,

given the facts presented and the current law.’” Papp, 842 F.3d at 815 (alteration in original)

(citation omitted). “A defendant ‘need not win his case before he can have it removed.’” Id.

(quoting Willingham, 395 U.S. at 407); see also Isaacson, 517 F.3d at 139 (“To be ‘colorable,’ the

defense need not be ‘clearly sustainable,’ as the purpose of the statute is to secure that the validity

of the defense will be tried in federal court.” (citation omitted)). At the removal stage, the inquiry

“is purely jurisdictional, and neither the parties nor the district courts should be required to engage

in fact-intensive motion practice, pre-discovery, to determine the threshold jurisdictional issue.”

Cuomo, 771 F.3d at 116.16 Moreover, “this inquiry is undertaken whilst viewing the facts in the



        16
           See also Kraus v. Alcatel-Lucent, No. 18-2119, 2018 WL 3585088, at *2 (E.D. Pa. July
25, 2018) (“A court does not ‘determine credibility, weigh the quantum of evidence or discredit
the source of the defense’ at this stage. Instead, [the court] only determine[s] whether there are
sufficient facts alleged to raise a colorable defense.” (internal citation omitted)).

                                                  13
 Case 2:21-cv-03306-BMC Document 1 Filed 06/11/21 Page 14 of 17 PageID #: 14




light most favorable to Defendants.” Hagen v. Benjamin Foster Co., 739 F. Supp. 2d 770, 783–

84 (E.D. Pa. 2010). “Precisely in those cases where a plaintiff challenges the factual sufficiency

of the defendant’s defense, the defendant should ‘have the opportunity to present [his] version of

the facts to a federal, not a state, court.’” Cuomo, 771 F.3d at 116 (alteration in original) (citation

omitted).

       30.     Under the government contractor defense, the defendant is not liable for the design,

manufacture, or warnings of equipment or supplies “when (1) the United States approved

reasonably precise specifications; (2) the equipment conformed to those specifications; and (3) the

supplier warned the United States about the dangers in the use of the equipment that were known

to the supplier but not to the United States.” Boyle, 487 U.S. at 512.

       31.     Tyco and Chemguard have satisfied these elements for purposes of removal. As

discussed above, Naval Sea Systems Command approved reasonably precise specifications,

governing MilSpec AFFF formulation, performance, testing, storage, inspection, packaging, and

labeling. Tyco and Chemguard’s products appeared on the DoD Qualified Products List, which

could have happened only if Naval Sea Systems Command had first determined that they

conformed to the MilSpec. See Ayo, 2018 WL 4781145, at *13 (“[T]here is colorable evidence

that Manufacturing Defendants’ Mil-Spec AFFF is not a stock product and that the government

approved reasonably precise specifications requiring them to use PFCs, including PFOS and

PFOA, in their products.”); see also id. (“There is also colorable evidence . . . that Manufacturing

Defendants’ AFFF products conformed to the government’s reasonably precise specifications.”);

MDL Order 1, at 5 (finding defendant demonstrated a colorable defense “where it contends that

its AFFF products were manufactured according to the U.S. military’s MilSpec specifications”);




                                                  14
 Case 2:21-cv-03306-BMC Document 1 Filed 06/11/21 Page 15 of 17 PageID #: 15




MDL Order 2, at 4 (same, as to Tyco and Chemguard); MDL Order 3, at 5 (same); see also

Chemguard, 2021 WL 744683, at *4.

       32.     Moreover, the government was sufficiently informed regarding alleged product-

related “dangers,” Boyle, 487 U.S. at 512, to exercise its discretionary authority in specifying and

procuring MilSpec AFFF. The military specifications have long included testing protocols and

requirements for toxicity, chemical oxygen, and biological demand. Indeed, it is clear that the

United States has long understood that AFFF contains PFAS and may contain or break down into

PFOS and/or PFOA; that AFFF constituents can migrate through the soil and potentially reach

groundwater; and that it has been reported that this may raise environmental or human health

issues.17 For example, as early as October 1980, a report supported by the U.S. Navy Civil

Engineering Laboratory, U.S. Air Force Engineering Service Center, and the U.S. Army Medical

Research and Development Command stated that AFFF contained fluorocarbons and that “[a]ll of

the constituents resulting from fire fighting exercises are considered to have adverse effects

environmentally.”18 By no later than 2001, DoD was aware of data purportedly showing PFAS

compounds in MilSpec AFFF to be “toxic” and “persistent.”             In 2002, the United States

Environmental Protection Agency issued a draft hazard assessment for PFOA, which reviewed in

detail, among other data, human epidemiological studies and animal toxicology studies pertaining

to alleged associations between PFOA and cancer. More recently, in a November 2017 report to

Congress, the DoD acknowledged the concerns raised by the EPA regarding PFOS and PFOA.

Nonetheless, it still described AFFF containing PFOS or PFOA as a “mission critical product [that]


       17
        See, e.g., EPA, Revised Draft Hazard Assessment of Perfluorooctanoic Acid and Its Salts
1–6 (Nov. 4, 2002) (excerpt).
       18
           See Edward S. K. Chian et al., Membrane Treatment of Aqueous Film Forming Foam
(AFFF) Wastes for Recovery of Its Active Ingredients 1 (Oct. 1980),
https://apps.dtic.mil/dtic/tr/fulltext/u2/a136612.pdf.

                                                15
 Case 2:21-cv-03306-BMC Document 1 Filed 06/11/21 Page 16 of 17 PageID #: 16




saves lives and protects assets by quickly extinguishing petroleum-based fires.”19 Indeed, Naval

Sea Systems Command continues to require that MilSpec AFFF contain “surfactants,” and

recognizes that PFAS, including PFOS and PFOA, will be present (subject to recently imposed

limits for PFOS and PFOA) in AFFF formulations.20 See Ayo, 2018 WL 4781145, at *12 (“That

the DoD knows of the alleged risks of PFC-based AFFF products but continues to purchase them

supports the position that the government approved reasonably precise specifications for the

claimed defective design.”); MDL Order 1, at 5 (“As to whether [defendant] adequately informed

the U.S. military of dangers associated with its AFFF products of which the military was not

already aware, [defendant] points to materials such as a November 2017 Department of Defense

report to Congress, in which the agency acknowledged the [EPA]’s stated concerns with

PFOS/PFOA in drinking water . . . .”).

       33.     At minimum, these facts constitute colorable evidence that Naval Sea Systems

Command “made a discretionary determination” regarding the formulation of MilSpec AFFF after

weighing the fire-suppression benefits against the alleged risks. See Twinam v. Dow Chem. Co.

(In re “Agent Orange” Prod. Liab. Litig.), 517 F.3d 76, 90 (2d Cir. 2008); see also Albrecht, 2011

WL 5109532, at *5 (“A defendant is not required to warn the government where ‘the government

knew as much or more than the defendant contractor about the hazards of the product.’” (citation

omitted)). Where, as here, the government has exercised “discretionary authority over areas of

significant federal interest such as military procurement,” the government contractor defense



       19
         Dep’t of Defense, Aqueous Film Forming Foam Report to Congress 1–2 (Oct. 2017)
(pub. Nov. 3, 2017), https://tinyurl.com/wshcww4.
       20
            See MIL-PRF-24385F(SH), Amendment 4, § 6.6 & Tables I, III (2020),
https://quicksearch.dla.mil/qsDocDetails.aspx?ident_number=17270; see also David Vergun,
DOD Officials Discuss Fire-Fighting Foam Replacement, Remediation Efforts (Sept. 16, 2020),
https://tinyurl.com/ty5ku8hp.

                                               16
 Case 2:21-cv-03306-BMC Document 1 Filed 06/11/21 Page 17 of 17 PageID #: 17




applies. In re “Agent Orange” Prod. Liab. Litig., 517 F.3d at 89–90; see also Ayo, 2018 WL

4781145, at *13.

          34.   Tyco and Chemguard’s use of PFAS in MilSpec AFFF was required by military

specifications. By seeking to impose tort liability on Tyco and/or Chemguard for alleged injuries

to Plaintiff that were caused in whole or in part by Tyco and Chemguard’s compliance with

military specifications, Plaintiff is attempting to use state tort law to attack design choices dictated

by the military. The government contractor defense precludes such an attack. See Boyle, 487 U.S.

at 509.

          WHEREFORE, Tyco and Chemguard hereby remove this action from the Supreme Court

for the State of New York, Suffolk County, to this Court.

          RESPECTFULLY SUBMITTED this 11th day of June, 2021.

                                                    ARCHER & GREINER P.C.

                                                    By: /s/ Thomas J. Herten______
                                                    Thomas J. Herten
                                                    Court Plaza South, West Wing
                                                    21 Main Street, Suite 353
                                                    Hackensack, NJ 07601-7095
                                                    (201) 498-8502
                                                    therten@archerlaw.com

                                                    Counsel for Tyco Fire Products LP and
                                                    Chemguard, Inc.

221376419v1




                                                  17
